TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00166-CV


Kristofer Thomas Kastner, Appellant

v.

Texas Board of Law Examiners, The State of Texas, Julia E. Vaughan, Bruce Wyatt,
Jack Marshall, Dan Pozza, Jerry Grissom, John Simpson, and Susan Henricks, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-09-004337, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Kristofer Thomas Kastner has filed a pro se notice of appeal from the
district court's order declaring him a vexatious litigant.  On August 24, 2011, this Court notified
appellant that the clerk's record was overdue and that appellant had neither paid nor made
arrangements to pay for the clerk's record.  This Court requested that appellant make arrangements
for payment of the record on or before September 6, 2011.  This Court further informed appellant
that failure to do so may result in the dismissal of this appeal for want of prosecution.  The deadline
has passed, and appellant has failed to make arrangements for payment of the record.  Accordingly,
we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).



						____________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   November 4, 2011